Citation Nr: 0522869	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sleeplessness 
disability, cancer, a sweating disability, and a skin 
condition due to chloracne, secondary to herbicide (i.e. 
Agent Orange) exposure.

2.  Service connection for post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an increased rating for status post 
fracture nasal bone, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from February 1971 to 
May 1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision by 
the RO which denied service connection for PTSD, hepatitis C 
and for a sleeplessness disability, cancer, a sweating 
disability, and a skin condition due to chloracne, to include 
as secondary to Agent Orange.

The claims of service connection for PTSD and hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence linking a 
sleeplessness disability, cancer, a sweating disability, and 
a skin condition to service or to exposure to Agent Orange 
exposure in service.

2.  The veteran's status post fracture of the nasal bone is 
manifested by nasal passage obstruction.

3.  There is no evidence that the veteran's status post 
fracture of the nasal bone causes marked interference with 
employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  A sleeplessness disability, cancer, a sweating 
disability, and a skin condition was not incurred in or 
aggravated by service and is not presumed to be caused by 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for a rating in excess of 10 percent for 
status post nasal bone fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Code 6502 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed May 
1999 rating decision, a September 2000 statement of the case 
(SOC), and a supplemental statement of the case dated in 
April 2004 that discussed the pertinent evidence, and the 
laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified him of the 
evidence needed to prevail on his claims.  

In addition, in a March 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in March 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the appealed rating decision 
was dated prior to the November 2000 effective date of the 
VCAA.  In March 2001, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claims on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit additional evidence pertinent 
to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in March 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  The 
Board observes that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  The SSA 
decision of record shows that he is not in receipt of these 
benefits due to status post fracture of the nasal bone, a 
sleeplessness disability, cancer, a sweating disability, or a 
skin condition due to chloracne.  Therefore, medical records 
from SSA would not be pertinent to an adjudication of these 
claims.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Analysis

A.  Service connection for a sleeplessness disability, 
cancer, a sweating disability, and a skin condition, to 
include as secondary to herbicide (i.e. Agent Orange) 
exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be awarded for a chronic condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307 and the veteran presently has the same 
condition; or (2) a chronic disease manifests itself during 
service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b); see 
38 C.F.R. § 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The veteran contends, in essence, that he has a sleeplessness 
disability, cancer, a sweating disability, and a skin 
condition as a result of exposure to Agent Orange while 
serving in Okinawa, Japan.  He reported that while stationed 
in Okinawa he was with the Senior Control and Management 
Platoon (SCAMP).  He stated that they dropped sensors from 
helicopters.  He stated that while on a training exercise in 
Northern Okinawa his unit observed his former unit enter the 
bush about two clicks from where they were.  He reported that 
a Hercules dropped powder over his old unit and that he was 
told that it was Agent Orange.  He stated that thereafter he 
came in contact with his old unit and that they were covered 
with the white powder.  He reported that he brought them 
coffee.  He reported that following his service discharge he 
began having cold sweats, sleep problems and skin problems.  
(See May 1998 statement) 

At the outset, the Board notes that it appears that the 
veteran did not serve in Vietnam.  Irrespective of whether he 
served in Vietnam, the Board observes that the veteran has 
not presented any evidence showing that he has any of the 
conditions which are entitled to presumptive service 
connection based on exposure to Agent Orange.  See 38 C.F.R. 
§  3.309(e).  The Board will now proceed with an analysis of 
the case based on direct service connection.

A review of the veteran's service medical records is negative 
for any complaints of sleeplessness, or complaints of cold 
sweats.  Additionally, the service medical records are also 
negative for a diagnosis of cancer.  In February 1977, the 
veteran was treated for a tinea blister.  The veteran's May 
1978 discharge examination report was negative for a skin 
disability, cancer, as well as for a disability manifested by 
sleeplessness or by cold sweats.  The discharge examination 
report notes that the veteran denied having a history of skin 
disease or of having frequent trouble sleeping.  Post-service 
medical records are also negative for a skin disorder, cancer 
and for disability manifested by cold sweats.  A February 
1998 examination report revealed no abnormalities of the 
skin.  The veteran's complaints of sleeplessness have been 
associated as a symptom of his psychiatric disability.  (See 
November 1999 VA examination report).  A separate chronic 
sleep disability has not been diagnosed.  The veteran has not 
presented any evidence showing that he currently has a 
chronic sleeplessness disability, cancer, a sweating 
disability, or a skin condition which had its onset in 
service.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 38 
U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the veteran's contentions that he has 
a sleeplessness disability, cancer, sweating, and a skin 
condition as secondary to exposure to Agent Orange.  In this 
regard, the Board observes that the veteran, as a layperson, 
is not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the veteran has not presented any evidence showing that 
he currently has a sleeplessness disability, cancer, a 
sweating disability, and a skin disorder which is related to 
service, the Board must find that the preponderance of the 
evidence is against the claims of service connection for 
sleeplessness, cancer, sweating, and a skin condition, to 
include as secondary to exposure to Agent Orange.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claims 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased rating for status post fracture nasal bone, 
currently rated 10 percent disabling.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The veteran's nasal condition has been evaluated as 10 
percent disabling since May 1978.  The veteran filed a claim 
for an increased rating for his service-connected status post 
fracture of the nasal bone in February 1998.  VA outpatient 
treatment records from 1997 show that the veteran complained 
of nasal congestion/obstruction.  Treatment records from 1998 
show that the veteran had a deviated nasal septum.  In 
September 1998, the veteran underwent septoplasty and closed 
rhinoplasty with lateral osteotomies.  The postoperative 
diagnoses were nasal airway obstruction and traumatic nasal 
deformity.  When treated in December 1998 the veteran stated 
that his nasal reconstructive surgery to improve breathing 
capacity was effective.

VA examination in November 1999 revealed that there was no 
evidence of a deviated septum.  There was also no nasal 
obstruction.  The examiner diagnosed status post fracture of 
the nasal bone, with no visible nasal deviation.  He reported 
that there was no visible deviation and that x-ray studies 
showed midline nasal septum.  The veteran underwent another 
VA examination in November 2003.  The examiner reported a 
history of the veteran's nasal disability.  The examiner 
noted that the veteran was a boxer in service and that his 
nose was broken.  The examiner reported that the veteran 
underwent two operations of the nose, the latest of which was 
in 1998, due to congestion/breathing problems.  The veteran 
reported that the last surgery helped, but that he still had 
some problems with congestion, especially in the mornings and 
at night when he was laying down.  He denied requiring the 
use of frequent antibiotics therapy.  He reported that he 
occasionally used nose spray or Claritin.  Physical 
examination of the nose showed deviation of the septum to the 
right of the veteran at about 8 degrees.  There was also 
nasal obstruction noted, more prominent on the left nostril 
at about 40 degrees and on the right about 20 degrees.  Nasal 
bone x-ray studies revealed no abnormality.  The examiner 
reported that the veteran did not have chronic sinusitis, but 
did have chronic congestion and some difficulty with 
breathing.  The examiner diagnosed residuals of chronic nasal 
congestion secondary to mild nasal septal deviation and mild 
nasal passage obstruction.  

The veteran's service-connected deviated nasal septum is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§4.97, Diagnostic Code 6502.  Pursuant to diagnostic code 
6502, deviated nasal septum due to trauma with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side is assigned an evaluation of 10 
percent.  The facts in the instant case show that the veteran 
is appropriately rated 10 percent for status post fracture 
nasal bone (i.e. deviated nasal septum), as he has some 
obstruction of the nasal passage.  This is the highest 
schedular rating assignable for this disability.  See 
Diagnostic Code 6502.

The Board has considered the potential applicability of an 
extra-schedular evaluation as provided in 38 C.F.R. 
§3.321(b).  The veteran, however, does not appear to contend, 
and the competent evidence of record does not indicate that 
the veteran's service-connected status post fracture of the 
nasal bone has resulted in marked interference with 
employment or frequent periods of hospitalization such as 
would render impractical the application of the regular 
scheduler criteria.  The Board notes that a VA examiner 
reported in November 2003 that the veteran may have 
limitation of engaging in an environment where there was 
smoke or fumes and that the veteran's heavy exertional work 
may be limited due to difficulty with nasal breathing.  There 
is, however, no indication in the record that the veteran has 
missed excessive time from work or that he has been 
repeatedly hospitalized due to his service-connected nasal 
condition.  Therefore, the Board finds that the veteran's 
service-connected deviated nasal septum does not warrant an 
extra- schedular evaluation pursuant to 38 C.F.R. §3.321.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating for status post fracture of the 
nasal bone currently evaluated as 10 percent disabling; the 
benefit-of- a-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. 5107(b).


ORDER

Service connection for a sleeplessness disability, cancer, a 
sweating disability, and a skin condition, to include as 
secondary to herbicide (i.e. Agent Orange) exposure is 
denied.

An increased rating for status post fracture nasal bone, 
currently rated 10 percent disabling is denied.


REMAND

A June 1999 SSA decision shows that the veteran was awarded 
disability benefits due to hepatitis C, migraine headaches, 
depression and PTSD.  Whereas the SSA decision is of record, 
the medical evidence supporting the decision has not been 
obtained and associated with the claims file.  In order for 
VA to properly assist the veteran, it is imperative that the 
all medical reports which were used to support the SSA 
decision be obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

As it pertains to the veteran's claim of service connection 
for hepatitis, the Board notes that during evaluations in 
1998 and 1999, the veteran reported that his hepatitis was 
incurred during a sexual encounter in service.  Post-service 
medical records show that the veteran has a history of 
intravenous drug use.  A March 1989 liver biopsy report 
reveals a microscopic diagnosis of chronic active viral 
hepatitis, and polarisable foreign material consistent with 
intravenous drug abuse.  In order to determine the etiology 
of the veteran's hepatitis, the claims file should be 
referred to a VA physician for a medical opinion pertaining 
to the etiology of the veteran's hepatitis.

In view of the foregoing, the appeal is remanded for the 
following:

1.  The RO should obtain from SSA a copy 
of all medical records relied upon in 
making their June 1999 decision.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature, extent, and 
etiology of the veteran's currently 
diagnosed hepatitis C.  Send the claims 
folder to the examiner for review.  
Request that this examination include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Based on 
a review of the veteran's complete claims 
folder, and based on the results of the 
veteran's hepatitis examination, the 
examiner should be asked to address the 
following: (i) whether the veteran's 
hepatitis C was due to intravenous drug 
abuse (ii) If hepatitis is not due to 
drug abuse, is it as least as likely as 
not that the veteran's currently 
diagnosed hepatitis C had its onset 
during his periods of active service 
between February 1971 to May 1978.

3.  After the foregoing, the RO should 
review the veteran's claims of service 
connection for PTSD and hepatitis C.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


